Citation Nr: 0515824	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired nervous 
disorder to include post-traumatic stress disorder (PTSD) 
with seizure disorder.

2.  Entitlement to restoration of a 30 percent rating for 
bilateral hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 through March 
1971.  He received several awards and commendations to 
include the National Defense Service Medal and the Armed 
Forces Expeditionary Medal.  His military occupational 
specialty was light weapons infantry.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, in part, denied 
service connection for PTSD and continued a 30 percent 
disability rating for the veteran's service connected 
bilateral hearing loss.  In May 1999 the RO proposed a 
reduction of the veteran's bilateral hearing loss disability 
rating from 30 to 10 percent, and in February 2000 the RO 
finalized the proposed rating reduction.  The veteran 
indicated on his May 2000 VA Form 9 that he wished to testify 
at a BVA hearing.  In December 2000 correspondence, he 
withdrew the hearing request.

The representative's April 2005 Written Brief Presentation 
discusses the matter of service connection for tinnitus.  
This matter, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.

The issue of entitlement to restoration of a 30 percent 
rating for bilateral hearing loss, currently rated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  There is competent evidence of a current diagnosis of 
PTSD and a history of seizures.  

3. The veteran did not engage in combat with the enemy.  

4. The veteran's claimed in-service stressors are 
uncorroborated, and there is no showing that seizures had 
their onset in service or for many years thereafter, or that 
they are otherwise related to active service.


CONCLUSION OF LAW

1.  Service connection for an acquired nervous disorder to 
include PTSD with seizure disorder is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
September 2001 and May 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case (SSOC) 
he was provided with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the March 2000 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2001 and May 2003 letters contained 
specific requests that the veteran send any evidence to VA in 
his possession that pertains to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in January 1999.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SOC and SSOC were provided to 
the veteran in March 2000 and November 2004, respectively.

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  The veteran has provided stressor 
information in written statements, however, these did not 
contain the level of detail or specificity that would be 
verifiable through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).  
Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002). 

The veteran contends that service connection for an acquired 
nervous disorder to include PTSD is warranted.  The service 
medical records show no treatment or complaints of a 
psychiatric nature or for seizures.  The veteran's separation 
examination noted normal psychiatric and neurological 
evaluations.

The veteran has a diagnosis of a history of seizures, but no 
suggestion in the competent evidence of record that they are 
related to his period of active service.  Review of the 
record reveals that the veteran has a diagnosis of PTSD, 
related to in-service stressors as described by the veteran.  
The question at issue is whether the alleged in-service 
stressors actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  The Board emphasizes 
that although medical evidence appears to relate the 
diagnosis of PTSD to in-service stressors, such after-the-
fact medical nexus evidence cannot also be the sole evidence 
of the occurrence of the claimed stressor.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The veteran's service records reflect active service from 
August 1969 to March 1971 in the United States Army, 1st 
Battalion, 23rd Infantry, 2nd In with a military occupational 
specialty of light weapons infantry.  He served in Korea from 
February 1970 to March 1971.  Service personnel records 
reflect no receipt of combat- related award or citation and 
no designation of participation in a combat campaign.  The 
record does not establish that the veteran engaged in combat 
with the enemy and therefore, a verification of the veteran's 
stressors would be required to support his claim.

In answer to the RO's request that the veteran specify the 
stressors he experienced in Korea, the veteran indicated that 
as part of his duties as a guard, he was fired upon from 
north and south of the demilitarized zone; he witnessed a 
fire on the barrier fence in South Korea; a Korean soldier 
pulled a gun on him; four infiltrators from North Korea 
infiltrated into the South and were captured; and he saw a 
friend step on a land mine and lose his leg.  

The veteran also submitted unit records for the 23rd 
Infantry, 1st Battalion from February 1970 through March 
1971.  

The Board must assess the credibility and weight of the 
evidence. Wilson v. Derwinski, 2 Vet. App. 614 (1992). "Just 
because a physician or other health professional accepted 
appellant's description of his [inservice] experiences as 
credible and diagnosed appellant as suffering from post-
traumatic stress disorder does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder." Id. at 618.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In this case, the Board finds that these stressors are not 
the types of incidents that would be recorded in official 
records and will therefore not be verifiable.  The veteran 
has not described his stressors in sufficient detail to do a 
more meaningful search and there is no corroboration for his 
self-described stressful events.  The veteran's claimed 
stressors are unverified and unverifiable.  They are so 
vague, without specifying dates, names, places or other 
details necessary that would even conceivably allow 
corroboration.  Also, the unit records submitted by the 
veteran do not verify any of the alleged stressful events.  
Therefore, in the absence of credible evidence corroborating 
the veteran's statements as to his in-service stressors, the 
Board cannot conclude that the requirements of 38 C.F.R. § 
3.304(f) have been met.   

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for post-traumatic 
stress disorder. Although a diagnosis of post-traumatic 
stress disorder is of record, there is no evidence of record 
corroborating that the alleged inservice stressors actually 
occurred.

The veteran is not entitled to the application of the benefit 
of the doubt; there is no reasonable doubt on this issue that 
could be resolved in his favor. See 38 C.F.R. §3.102 (2001). 
The Board is cognizant of the veteran's own statements to the 
effect that he experiences symptoms of post-traumatic stress 
disorder that are due to stressors while in service. However, 
the evidence does not indicate that he possesses medical 
expertise, and he is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for an acquired nervous disorder to 
include post-traumatic stress disorder (PTSD) with seizure 
disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  With respect to the restoration of a 30 
percent rating for bilateral hearing loss, the RO failed to 
explain the following:  1) what evidence is needed to restore 
the rating, if any, 2) which portion of that evidence, if 
any, the veteran has the responsibility to provide, and 3) 
which portion of that evidence, if any, the VA is obligated 
to obtain or will attempt to obtain on the veteran's behalf.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  The 
record reveals that the veteran was afforded several VA 
audiological examinations fro 1997 to 2004.  This 
examinations included a controlled speech hearing test 
(Maryland CNC) and a puretone audiometry test.  VA 
regulations require that results for puretone audiometry 
examinations be expressed in terms of 1000, 2000, 3000, and 
4000 Hertz.  See 38 C.F.R. § 4.85 (d).  In the 1997 to 2004 
examination reports, the results of the veteran's puretone 
audiometry test was expressed in terms of "A," "B," "C," 
"D," and "E," rather than 1000, 2000, 3000, and 4000 
Hertz.  Such an expression of results is inadequate in 
determining the veteran's level of disability.  A remand is 
required so that an examiner may attempt to clarify the 
results of the veteran's puretone audiometry examinations and 
express them in terms of 1000, 2000, 3000, and 4000 Hertz.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for restoration of a 30 percent 
rating for bilateral hearing loss.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should request that the 
January 2004 VA examiner, or another 
qualified authority if he is 
unavailable, supplement his report and 
specifically express the results of 
the veteran's puretone audiometry test 
in terms of 1000, 2000, 3000, and 4000 
Hertz, and an average for the four, 
rather than "A," "B," "C," "D," 
and "E."  To the extent possible, the 
examiner should also report the 
findings from the December 1997, April 
1999, June 1999, August 1999 and 
September 1999 audiometric 
examinations in similar terms.  

3.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


